Citation Nr: 0729309	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-28 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for status post right 
knee medial meniscus tear with osteoarthritis and history of 
Reiter's synovitis, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for left knee Reiter's 
arthritis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1959 to November 
1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2005, the veteran testified 
before the undersigned at a Travel Board hearing.  In May 
2006, the Board remanded the issues on appeal listed on the 
front page of this decision.  

The Board notes that the veteran has asserted that he has 
joints, other than his knees, which are symptomatic and part 
of his service-connected arthritis.  The Board refers this 
matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability 
resulted in symptomatic removal of the semilunar cartilage 
and it causes painful motion on flexion of the right knee, 
but not the functional equivalent of flexion limited to 30 
degrees; painful motion on extension, but not the functional 
equivalent of extension limited to 15 degrees; the veteran 
does not demonstrate lateral instability or subluxation.  

2.  The veteran's service-connected left knee disability 
causes painful motion on flexion, but not the functional 
equivalent of flexion limited to 30 degrees; painful motion 
on extension, but not the functional equivalent of extension 
limited to 15 degrees; the veteran does not demonstrate 
lateral instability or subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased combined rating of 30 
percent for status post right knee medial meniscus tear with 
osteoarthritis and history of Reiter's synovitis are met 
based on symptomatic removal of the semilunar cartilage, 
painful limitation of motion on flexion, and painful 
limitation of motion on extension.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5259, 5260, 5261 (2007).

2.  The criteria for an increased combined rating of 20 
percent for left knee Reiter's arthritis are met based on 
painful limitation of motion on flexion and painful 
limitation of motion on extension.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.40, 4.45, 
4.59, 4.71a, DCs 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in June 2001 was sent to the claimant.  
Thereafter, additional VCAA letters were sent in February 
2005, March 2006 and June 2006.  Cumulatively, the VCAA 
letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  If there is 
VCAA deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).

The claimant's pertinent post-service  records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded multiple VA examinations.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected knee disabilities 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  8 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
8 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  8 C.F.R. § 4.3. T e veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures. It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, DC 5259.  A dislocated 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion into the joint, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5258.  Limitation of motion is a 
relevant consideration under DC 5259, and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).

Arthritis due to trauma, confirmed by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71(a), DC 
5010.  Under Diagnostic Code 5003, degenerative arthritis, 
when established by x-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

DC 5260 provides for a 10 percent evaluation where flexion is 
limited to 45 degrees; a 20 percent evaluation where flexion 
is limited to 30 degrees; and 30 percent evaluation where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Under DC 5261, a 10 percent evaluation requires extension 
limited to 10 degrees; a 20 percent evaluation requires 
extension limited to 15 degrees; a 30 percent evaluation 
requires extension limited to 20 degrees; a 40 percent 
evaluation requires extension limited to 30 degrees; and a 50 
percent evaluation requires extension limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

DC 5257 provides for assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability; 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
when there is severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.

In a precedent opinion, VA's General Counsel concluded that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under DCs 5003 and 5257.  See 
VAOPGCPREC 23-97.

Historically, in a May 1964 rating decision, service 
connection was granted for chronic synovitis of the right 
knee with arthritis.  A 20 percent rating was assigned.  

In an August 1990 rating decision, service connection was 
granted for arthritis of the left knee, which was assigned a 
10 percent rating.  In a November 1993 rating decision, the 
10 percent rating was reduced to non-compensable.  

In June 2001, the veteran was afforded a VA examination.  At 
that time, the veteran reported increasing knee pain and 
swelling.  This was worse in cold weather and would resolve 
in 2 weeks when the veteran returned to warm weather.  He 
reported that since he was living in Portland, he did not 
have any swelling since it was not cold enough.  He related 
that he did have occasional locking and clicking as well as 
chronic grinding.  In addition, he reported weakness and low 
grade pain.  The only time that he had flare-up was when he 
was in a cold climate, at the freezing level.  At that time, 
he would limp and lost 10 degrees of motion on flexion.  He 
was not currently taking pain medication.  

Physical examination of the right knee revealed that the 
veteran's knees were in varus, right greater than left.  He 
could walk with a normal gait with his left foot slightly 
pronated.  He was unable to walk on his toes without holding 
onto a table, but he could walk on his heels.  His quadriceps 
were equal.  His leg lengths were equal.  On range of motion, 
he had positive crepitus under the patella, but not 
appreciated in his joint.  He could flex to 130 degrees and 
extend to zero degrees.  McMurray and Drawer testings were 
negative.  There was slight medial joint line tenderness.  
Sensory response was decreased from his knee down his right 
lower extremity.  His strength was 4/5.  The diagnosis was 
status post right knee medial meniscus tear with 
osteoarthritis and a history of Reiter's synovitis.  There 
was degenerative joint disease in all compartments of the 
right knee.  

A neurological examination was also conducted.  Range of 
motion of the left knee was from zero degrees of extension to 
110 degrees of flexion.  There was no synovitis or effusion.  
His right knee had range of motion of zero degrees of 
extension to 90 degrees of flexion.  There was normal 
stability, bilaterally.  On the right, there was also no 
synovitis or effusion, but there was marked crepitus and 
large osteophytes along the joint line.  The veteran's tibial 
and subtalor joints were normal.  The examiner thought that 
the veteran had Reiter's disease based on what sounded like a 
severe inflammatory oligoarthritis in a relatively young man.  
The examiner indicated that the inflammatory component of the 
Reiter's disease had probably been fairly quiescent since the 
late 1960's.  However, it left him with significant arthritis 
in the knees.  His arthritic pain limited his ability to walk 
to some extent.  The veteran would be unable to carry more 
than 10 pounds at a time.  The veteran also might have 
problems standing for more than 1/2 hour at a time.  The 
examiner opined that it was unlikely that the veteran's 
condition would improve and might slowly worsen with time.  

In a February 2002 rating decision, the RO granted an 
increased rating of 10 percent for left knee Reiter's 
syndrome, effective February 2001.  An increased rating for 
right knee medial meniscus tear with osteoarthritis was 
denied.  

In June 2005, the veteran testified at a Board hearing.  At 
that time, the veteran stated that he had popping, cracking, 
and crepitus in his knees with the right knee being worse 
than the left knee.  He related that he had weakness in his 
knees as well as swelling.  Cold weather bothered his knees.  
He also related that his knees would lock.  

In May 2005, the veteran was afforded another examination.  
The veteran indicated that he had knee pain, but no 
instability.  The right knee was more symptomatic on a daily 
basis than the left knee with daily aches and pains.  He 
described no mechanical locking, clicking, or popping.  He 
indicated that his strength was still good, but it was just 
limited by pain and his motion was also limited.  

Physical examination revealed that the veteran had no 
swelling, deformity, or discoloration.  He had slight 
enlargement of the medial femoral condyle bilaterally, and he 
had tenderness to palpation about this region and the medial 
joint line bilaterally.  He had a small, intraarticular 
effusion on the right and no intraarticular effusion on the 
left.  Range of motion was equal bilaterally, from zero 
degrees of extension to 105 degrees of flexion, both actively 
and passively, which was limited by pain.  Strength was 5/5.  
He had negative Lachman and Drawer testings.  There was no 
varus or valgus instabilities.  McMurray's test was negative.  
There was no peripatellar pain to palpation.  The assessment 
was bilateral degenerative osteoarthritis with right leg 
status post medial meniscectomy.  The examiner further 
indicated that with certain physical activity, the examiner 
expected the veteran to lose "between 30 and 30 percent of 
his range of motion, strength, coordination, and endurance 
associated with this."  The RO requested clarification of 
this assessment.  In a June 2005 addendum, the examiner 
stated that the veteran was expected to lose "between 30 
percent of his range of motion, strength, coordination, and 
endurance associated with repetitive movement flares " and 
it was expected that the veteran would have "an additional 
loss of 30 percent of his limited flexion and 30 percent of 
his normal extension due to repetitive movement flares."  

The Board remanded the case for the veteran to be reexamined 
consistent with the directives of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In addition, the notation of the VA 
examiner with respect to the veteran's anticipated additional 
loss of range of motion during flare ups was unclear with 
regard to degree loss.  Thus, further clarification in that 
regard was requested and obtained.  

In July 2006, the veteran was afforded another VA 
examination.  The claims file was reviewed.  It was noted by 
the examiner that the veteran was currently an in-patient 
with a wound to his left foot and had also had renal 
problems.  After a stroke in April 2006, his ability to walk 
became very limited.  The foot wound also caused 
restrictions.  Currently, knee pain was 3-4 out of a scale of 
zero to 10 (with 10 being worse) whereas the pain was around 
8-9 during a flare-up.  The left knee was usually worse than 
the right knee, but in cold weather, the right knee became 
worse.  There was some clicking and crunching of the knees, 
bilaterally.  There was no locking.  The veteran reported 
that he had a lack of endurance and strength and that his 
knees would give way on him.  The veteran typically used a 
walker for ambulation, but as noted, had not been walking 
much lately due to his left foot wound.  The veteran was 
currently taking narcotics for knee pain.  He did not use a 
knee brace.  

Physical examination revealed that the veteran was in a 
wheelchair.  He was able to get onto the examination table by 
bearing weight on his right leg, with assistance.  He was 
unable to perform ambulation exercises due to his foot 
injury.  Examination of the right knee revealed a well-healed 
medial scar and no effusion.  Range of motion was from zero 
to 100 degrees with patellofemoral crepitus and pain 
throughout all range of motion.  He had medial joint line 
tenderness.  There was no instability on varus and valgus 
testing as well as Lachman testing.  McMurray's testing was 
also negative.  The veteran exhibited no effusion and there 
was no instability.  With regard to the left knee, there was 
no effusion.  Range of motion was from zero degrees of 
flexion to 105 degrees of flexion.  There was patellofemoral 
crepitus and pain throughout all ranges of motion.  There was 
no instability on varus and valgus testing as well as Lachman 
testing.  McMurray's testing was also negative.  There was 
medial and patellofemoral joint testing.  X-rays revealed 
degenerative changes in the knees.  The diagnosis was 
degenerative arthritis of the knees, bilaterally.  

The examiner indicated that with repetitive testing ,the 
veteran was likely to have an increase in his symptoms, 
including pain, lack of endurance, strength, giving way, and 
lack of motion.  With repetitive activity, his primary 
symptom was most likely pain.  He was likely to lose another 
5-10 degrees of motion on both extension and flexion.  

Thus, in clarifying the amount of motion loss in degrees, as 
requested by the Board, the examiner indicated that the loss 
would be an additional 5-10 degrees on both extension and 
flexion.  Range of motion of the right knee was zero to 100.  
Therefore, during a flare-up, the range of motion would be 
from, at worse, 10 degrees of extension to 90 degrees of 
flexion.  Range of motion of the left knee was zero to 105 
degrees.  Thus, during a flare-up, the range of motion would 
be from, at worse, 10 degrees of extension to 95 degrees of 
flexion.  

Based on the reported evidence, taking into account flare-
ups, the most restrictive range of motion findings were, for 
the right knee, from 10 degrees of extension to 90 degrees of 
flexion, and for the left knee, from 10 degrees of extension 
to 95 degrees of flexion.

Right Knee

The veteran currently has a 20 percent rating under DC 5009-
5010.  Thus, the veteran is essentially rated based on 
limitation of motion.  However, all applicable DCs must be 
considered.  

The May 2005 VA examination report noted that the veteran was 
status post medial meniscectomy.  Symptomatic removal of the 
semilunar cartilage warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a, DC 5259.

In applying the rating criteria with regard to limitation of 
motion, the veteran's limitation of motion on flexion is non-
compensable (0 percent).  The veteran has pain.  The VA 
examiner specifically indicated, in degrees, how much 
additional motion is lost due to pain.  The veteran would not 
be able to move beyond 90 degrees on flexion.  However, 
38 C.F.R. § 4.59 specifically provides that in cases where 
there is arthritis, the minimal compensable rating is to be 
assigned where there is painful motion which is objectively 
supported.  As such, a 10 percent rating based on limitation 
of motion on flexion is warranted.  A 20 percent rating is 
not warranted as the veteran does not have the functional 
equivalent of motion limited to 30 degrees on flexion, even 
considering the DeLuca factors.  

A separate rating may be assigned for limitation of motion on 
extension.  See VAOPGCPREC 9-2004.  In this case, the 
limitation of motion on extension is 10 percent disabling as 
motion was limited to 10 degrees, at worse.  However, a 
higher 20 percent rating is not warranted as the veteran does 
not have the functional equivalent of motion limited to 15 
degrees on extension, even considering the DeLuca factors.  

The Board must also consider if a separate rating is 
warranted for lateral instability or subluxation.  The 
veteran has been afforded multiple VA examinations.  Neither 
lateral instability nor subluxation was demonstrated.  
Although the VA examiner indicated that the veteran was 
likely to have an increase in symptoms during flare-ups to 
include "giving way," there is no objective evidence of 
record that the veteran has lateral instability.  In fact, 
the medical evidence has been negative in that regard.  Since 
the veteran has not demonstrated lateral instability or 
subluxation at any time during the appeal period, a separate 
rating in that regard is not warranted.  

There is no medical evidence of record of ankylosis, 
impairment of the tibia and fibula, or genu recurvatum at any 
point in time.  Consequently, DCs 5256, 5262 and 5263 are not 
for application for the right knee throughout the pendency of 
the appeal.

Thus, a 10 percent rating is warranted under DC 5259, a 10 
percent rating is warranted under DC 5260, and a 10 percent 
rating is warranted under DC 5261.  In combining the ratings 
per 38 C.F.R. § 4.25, the combined rating is 30 percent.  
Accordingly, an increased rating of 30 percent is warranted 
for the veteran's right knee disability.  


Left Knee

The veteran is currently receiving a 10 percent rating under 
DC 5009-5260.  Thus, the veteran is essentially rated based 
on limitation of motion on flexion.  However, all applicable 
DCs must also be considered.  

In applying the rating criteria with regard to limitation of 
motion, the veteran's limitation of motion on flexion is non-
compensable.  The veteran has pain.  The VA examiner 
specifically indicated, in degrees, how much additional 
motion is lost due to pain.  The veteran would not be able to 
move beyond 95 degrees on flexion.  Under 38 C.F.R. § 4.59, 
in cases where there is arthritis, the minimal compensable 
rating is to be assigned where there is painful motion that 
is objectively supported.  As such, the current 10 percent 
rating based on limitation of motion on flexion is 
appropriate.  A 20 percent rating is not warranted as the 
veteran does not have the functional equivalent of motion 
limited to 30 degrees on flexion, even considering the DeLuca 
factors.  

A separate rating may be assigned for limitation of motion on 
extension.  In this case, the limitation of motion on 
extension is 10 percent disabling as motion was limited to 10 
degrees, at worse.  However, a higher 20 percent rating is 
not warranted as the veteran does not have the functional 
equivalent of motion limited to 15 degrees on extension, even 
considering the DeLuca factors.  

The Board must also consider if a separate rating is 
warranted for lateral instability or subluxation.  The 
veteran has been afforded multiple VA examinations.  Neither 
lateral instability nor subluxation was demonstrated.  
Although the VA examiner indicated that the veteran was 
likely to have an increase in symptoms during flare-ups to 
include "giving way," there is no objective evidence of 
record that the veteran has lateral instability.  As noted, 
the medical evidence has been negative in that regard.  Since 
the veteran has not demonstrated lateral instability or 
subluxation at any time during the appeal period, a separate 
rating in that regard is not warranted.  

There is no medical evidence of record of ankylosis, 
dislocated semilunar cartilage with locking, removal of 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum at any point in time, of the left knee.  
Consequently, DCs 5256, 5258, 5259, 5262 and 5263 are not for 
application for the left knee throughout the pendency of the 
appeal.

Thus, a 10 percent rating is warranted under DC 5260 and a 10 
percent rating is warranted under DC 5261.  In combining the 
ratings per 38 C.F.R. § 4.25, the combined rating is 20 
percent.  Accordingly, an increased rating of 20 percent is 
warranted for the veteran's left knee disability.  
Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher combined rating of 30 percent 
for status post right knee medial meniscus tear with 
osteoarthritis and history of Reiter's synovitis, and a 
higher 20 percent combined rating for left knee Reiter's 
arthritis.


ORDER

An increased combined rating of 30 percent for status post 
right knee medial meniscus tear with osteoarthritis and 
history of Reiter's synovitis, is granted, subject to the law 
and regulations governing the payment of monetary benefits.

An increased combined rating of 20 percent for left knee 
Reiter's arthritis, is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


